ICJ_036_AerialIndicent1955_USA_BGR_1959-09-09_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
27 JUILLET 1955

(ÉTATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 9 SEPTEMBRE 1959

1959

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF
27 JULY 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER OF 9 SEPTEMBER. 1959
La présente ordonnance doit être citée comme suit:
« Affaire relative à l'incident aérien du 27 juillet 1955
(États-Unis d'Amérique c. Bulgarie),
Ordonnance. du 9 septembre 1959: C.I. J. Recueil 1959, p. 270.»

This Order should be cited as follows:

“Case concerning the Aerial Incident of 27 July 1955
(United States of America v. Bulgaria),
Order of 9 September 1959: I.C.J. Reports 1959, p. 270.”

 

N° de vente : 216
Sales number

 

 

 
1959
Le 9 septembre
Rôle général
2° 36

270

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1959
9 septembre 1959

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU

27 JUILLET 1955
(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 62 du Règlement
de la Cour;

Vu la requéte introductive d’instance déposée au Greffe le
28 octobre 1957 par le Gouvernement des Etats-Unis d’Amérique
contre le Gouvernement de la République populaire de Bulgarie;

Vu l’ordonnance du 26 novembre 1957 fixant au 2 juin 1958 la
date d’expiration du délai pour le dépôt du mémoire du Gouverne-
ment des États-Unis d'Amérique;

Vu l'ordonnance du 27 janvier 1958 fixant au 9 décembre 1958
la date d'expiration du délai pour le dépôt du contre-mémoire du
Gouvernement de la République populaire de Bulgarie;

Vu l'ordonnance du 19 mai 1958 qui a prorogé au 2 septembre
1958 le délai fixé pour le dépôt du mémoire du Gouvernement
des États-Unis d'Amérique et. au g juin 1959 le délai fixé pour
le dépôt du contre-mémoire du Gouvernement de la République
populaire de Bulgarie;

Vu l'ordonnance du 12 août 1958 qui a prorogé au 2 décembre
1958 le délai pour le dépôt du mémoire du Gouvernement des États-
Unis d'Amérique, antérieurement fixé au 2 septembre 1958, et qui

4
271 INCIDENT AERIEN (É.-U. C. BULGARIE) (ORD. 9 IX 59)

a maintenu au g juin 1959 le délai fixé pour le dépôt du contre-
mémoire du Gouvernement de la République populaire de Bulgarie;

Vu le mémoire déposé par le Gouvernement des États-Unis
d'Amérique dans le délai fixé;

Vu Vordonnance du 8 octobre 1958 prorogeant au g septembre
1959 le délai fixé pour le dépôt du contre-mémoire du Gouverne-
ment de la République populaire de Bulgarie;

Considérant que dans le délai ainsi fixé le Gouvernement de
la République populaire de Bulgarie a déposé un document énon-
çant certaines exceptions préliminaires et priant la Cour de dire
et juger que la Cour est incompétente en l'affaire relative à incident
aérien du 27 juillet 1955, respectivement que la requête du Gouverne-
ment des États-Unis enregistrée au Greffe de la Cour le 28 octobre
1957 est irrecevable;

Considérant qu’en conséquence, en vertu des dispositions de
l’article 62, paragraphe 3, du Règlement de la Cour, la procédure
sur le fond est suspendue et qu'il échet de fixer un délai dans
lequel la Partie adverse pourra présenter un exposé écrit contenant
ses observations et conclusions sur les exceptions préliminaires;

Fixe au 9 novembre 1959 la date d'expiration du délai dans
lequel le Gouvernement des États-Unis d'Amérique pourra pré-
senter un exposé écrit contenant ses observations et conclusions
sur les exceptions soulevées par le Gouvernement de la République
populaire de Bulgarie.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le neuf septembre mil neuf cent
cinquante neuf, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement des Etats-Unis d'Amérique et au Gouverne-
ment de la République populaire de Bulgarie.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
